Campbell, C. J.,
delivered the opinion of the court.
We would affirm this judgment but for erroneous instructions for the defendant. The first contains the erroneous proposition that it was necessary for the plaintiff to prove that she had sustained damages. Not so.' The law implies damages for every wrong. The third instruction announces non-liability of the defendant, if the plaintiff was ejected from the waiting-room by an officer, without regard to the inquix-y whether the officer acted under the direction of the *730servant of the defendant, and in what manner the removal was effected. The fourth is subject to the vice of the first. The fifth is objectionable, in. that it directs a verdict for the defendant without reference to the manner of plaintiff's ejection from the waiting-room for whites: The right, to eject should be exercised in a proper way, and that this was not done was one of the matters in dispute.
The second modification by the court of the first instruction for the plaintiff by the words “or comfortable waiting,” as applied to the waiting-room for colored people, is subject to the criticism that it ignores distance, and had better be avoided on another trial.

Reversed and remanded.